DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2022 has been entered.
Reasons for Allowance
3.	Claims 1-5, 7, 9-16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test method for determining a cable routing configuration of a connection arrangement comprising a plurality of optical fiber links connected between at least a first connection device at a first end and a second multi-fiber connection at a second end, according to said cable routing configuration ‘wherein sad test light is encoded according to a code representative of an identification index and wherein said code comprises at least one of a digital amplitude modulation and a blinking frequency of said test light’ and ‘analyzing the sequence of images to retrieve an observed identification index from the observed encoded test light, for said one or more optical fiber ports of the second multi-fiber connection device,’ in combination with claim 1.  Claims 2-5, 7, 9-12, and 25-26 are allowed at least by virtue of their dependency from claim 1.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an image capture device for determining a cable routing configuration of a connection arrangement comprising a plurality of optical fiber links and connected between at least a first connection device at a first end and a second multi-fiber connection at a second end, according to said cable routing configuration ‘wherein sad test light is encoded according to a code representative of an identification index and wherein said code comprises at least one of a digital amplitude modulation and a blinking frequency of said test light’ and ‘a processor configured to analyze the sequence of images to retrieve an observed identification index from the observed encoded test light, for said one or more optical fiber ports of the second multi-fiber connection device,’ in combination with the rest of the limitations of claim 13.  Claims 14-16, 18, and 19 are allowed at least by virtue of their dependency from claim 13.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to performs steps of a test method for determining a cable routing configuration of a connection arrangement comprising a plurality of optical fiber links and connected between at least a first connection device at a first end and a second multi-fiber connection at a second end, according to said cable routing configuration ‘wherein sad test light is encoded according to a code representative of an identification index and wherein said code comprises at least one of a digital amplitude modulation and a blinking frequency of said test light’ and ‘analyzing the sequence of images to retrieve an observed identification index from the observed encoded test light, for said one or more optical fiber ports of the second multi-fiber claim 20.  Claims 21-24 are allowed at least by virtue of their dependency from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	US 11,067,478 B2 to He
		US 10,962,443 B1 to Levin et al.
		US 2021/0028858 A1 to Tanigawa et al.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886